DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/22 has been entered. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/8/22 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The replacement drawings were received on 3/8/22, these drawings are objected to. 
Figures 1-4 are objected to for failing to comply with 37 C.F.R. 1.84(p)(3), which requires numbers, letters, and reference characters measure at least .32 cm. (1/8 inch) in height and the reference characters are not at least 1/8 inch. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3-6, 9, 12-14, and 35-36 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1: the last lines of this claim were amended to set forth “while the bed remains substantially stationary to support an underside of the eyelashes”; however, the entire device is pulled along a length of the lashes with this “at least one edge is scraped along the top side of the lashes” so the entire device would be scraped along the lashes and not only the “at least one edge” as applicant attempts to claim. Furthermore, claim 1 was amended to recite “the curler being operable to urge the upper and lower sections towards each other” which means the bed would also be moving when the sections are “urged towards each other” and so the bed would not “remain substantially stationary”. Additionally, in order to clamp the lashes at all with applicant’s device the living hinge has to be engaged, which by definition means that the support is moved via the hinge to clamp and scrape the lashes and so it does not remain stationary. The disclosure is not enabling for allowing one of ordinary skill to understand how the generic living hinge illustrated by applicant somehow prevents movement of the support relative to the lashes because this is contrary to how a living hinge works. Claim 2 also appears to conflict with this language by requiring the upper and lower sections are urged together in order to clamp the lashes. This language remains new matter and is not supported by applicant’s originally filed disclosure.   
Claim 36: this claim was amended in the last lines to recite “the support portion remaining substantially stationary with respect to the lashes as the edge is scraped along the top side”; however, the entire device must move in order to clamp the lashes. . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 9, 12-14, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (US 1847401).
Claims 1 and 5-6, Klein teaches a handheld eyelash curler (see Fig 1) comprising: an upper section (10) which includes a support (10) and at least one edge 
Claims 3-4, Klein teaches the invention of claim 1 and further teaches the upper and lower sections interconnected at proximal ends via a living hinge (see Figs 1-2) about which they can pivot to clamp and release the lashes with the living hinge being resiliently deformable (see Figs 1-2). 
Claim 9, Klein teaches the invention of claim 1 and further teaches the upper section comprising a support arm (10) from which the at least one edge (13+14) is movably supported allowing it to be drawn along the top side (see Figs 1-2).
Claims 12-14, Klein teaches the invention of claim 1 and further teaches the lower section comprising a support arm (9) that supports the bed (12) and the bed is fixed relative to the support of the lower section (see Figs 1-2). 
Claim 36, Klein teaches a method of curling eyelashes (P1, 40-51) by clamping eyelashes between the blade (14) and the bed (12) of an eyelash curler according to claim 1 (see above rejection of claim 1). The handheld eyelash curler (see Fig 1) comprising: an upper section (10) with at least one edge (13+14) and a lower section (9) comprising an eyelash support portion bed (12) upon which the bottom side of clamped lashes rest (see Fig 2), the curler is operable such that eyelashes, or hair, (15) can be clamped (P1, 40-51) between the at least one edge and the support portion (12, see Fig 2) and the at least one edge extends transverse to the eyelashes engaging a top side of the lashes (see Fig 2) and the edge can be drawn along the top side of the lashes in the direction the lashes extend from the proximal to the distal end and the device can be used to curl the lashes (see Fig 2; P1, 40-51), which means curling them upwardly because downwardly they would poke you in the eye. The blade is displaced . 
Claim(s) 1, 5-6, 9, 11-12, and 14, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Epstein (US 3722519). 
Regarding the claimed invention being “an eyelash curler” as recited in the preamble of claim 1, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the patented structure of Epstein was considered capable of performing the cited intended use. In the instant case, Epstein teaches an eyelash clamp (see Figs 1-8) and if a user were to squeeze/clamp lashes between the ends of the clamp, then the device could be used to curl, or bend, eyelashes. 
Claims 1 and 5: Epstein discloses an eyelash device (10) that can be used to curl eyelashes if desired since it is capable of grasping eyelashes and being dragged across the lashes. The device comprising interconnected lower (11+13) and upper (19+17+18) sections, the lower section comprising a bed (21) to support eyelashes and the upper section comprising a support (17+18) and at least one edge defining a blade supported therefrom (16), the curler being operable to urge the upper and lower sections towards each other (see Figs 1-8) whereby the blade extends longitudinally 
Claim 6: the device is handheld (see Figs 1-8). 
Claim 9: the support (17) is a pair of arms (17, see Figs 1-5). 
Claim 11: the blade (16) is coupled to the support (17+19) through an axial slot (18+20) in the support so as to be movable back and forth via the buttons (19) along the slot (see Figs 1-8). 
Claims 12 and 14: the bed (21) is fixed relative to a support of the lower section (see Figs 1-8).  
Claim(s) 1, 3-6, 12-14, and 35, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roos (US 3547135).
Regarding the claimed invention being “an eyelash curler” as recited in the preamble of claim 1, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the 
Claims 1, 5-6, Roos teaches a handheld eyelash device comprising: an upper section (18) with at least one edge (14+30) interconnected to a lower section (20) which comprises a bed (28), the curler can clamp eyelashes between the at least one edge and the support portion (see Fig 4), the at least one edge is defined by a blade (30+32) that is movable via the hinge (22) and which can be used to scrape lashes if so desired. The at least one edge extends transverse to the length of the eyelashes and projects downwardly (32) and engages a top side of the lashes (see Fig 4) and can clamp lashes therebetween and if a user desired, while the lashes are clamped, the device could be pulled along the lashes from a proximal end of the lashes to a distal end of the lashes to curl them (see Figs 1-5). The blade (30) is displaceable vertically/axially relative to the support portion via the living hinge (22) and applicant’s device discloses a living hinge between these components, so Roos is interpreted to teach “the blade is displaceable relative to the support portion whereby the support portion can remain substantially stationary with respect to the lashes when the edge is scraped or pulled along a top side of eyelashes” in as much as applicant discloses this. The eyelash support portion also includes a bed (28) arranged so a bottom side of 
Claims 3-4, Roos teaches the invention of claim and further teaches the upper and lower sections being interconnected at their proximal ends via a resiliently deformable living hinge (22) about which they can pivot to allow clamping and release of the eyelashes (see Figs 1-5). 
Claims 12-14, Roos teaches the invention of claim 1 and further teaches the lower section comprising a support arm (20) that supports the support portion (28) and the support portion (28) is fixed to the support of the lower section (see Figs 1-5). 
Claim 35, Roos teaches the invention of claim 1 and further teaches a bed portion (28) of the support portion being defined as a concave curved recess (see Figs 3-5) with this recess being generally parallel to the at least one edge and the eyelashes are clamped in the concavity (see Figs 1-5). 
Response to Arguments
Applicant's arguments filed 3/8/22 have been fully considered but they are not persuasive. 
Applicant argues that the language requiring the bed remain substantially stationary during curling is supported despite the presence of the living hinge. Applicant’s disclosure does not indicate that the bed can remain substantially stationary 
In response to applicant's argument that Klein fails to teach the curling device being used with only the top portion moving is not persuasive because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the device of Klein comprises a living hinge, which means that the device is capable of having either portion move via this flexible hinge therefore it is capable of achieving this function. It is respectfully suggested that applicant amend the claims with additional structure instead of relying upon functional language to attempt to overcome the rejection. For example, applicant could amend the independent claim to require the presence of a longitudinal slot on the upper section and that the blade member be connected to a circular ring-shaped member with the ring shaped member being movable within the upper section and longitudinally movable along the slot and with the blade projecting vertically downward from the ring member and through the upper section in order to overcome Klein. 
Applicant then argues that Roos fails to teach “a blade”; however, the office notes that applicant’s own disclosure uses the word “blade” to define a projection and not an actual cutting blade or anything that constitutes a “blade” based on the textbook definition at least because applicant’s device is for curling lashes and not cutting lashes, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772